           Case 1:19-cv-01252-DAD-EPG Document 21 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   WILLIAM J. GRADFORD,                                 Case No. 1:19-cv-01252-DAD-EPG

11                                 Plaintiff,             ORDER DENYING REQUEST FOR ENTRY OF
                                                          DEFAULT
12                          v.
                                                          (ECF No. 20)
13   DEPUTY FREDDIE,

14                                Defendant.

15

16

17          Plaintiff, William J. Gradford, is proceeding pro se and in forma pauperis in this civil rights
18 action brought pursuant to42 U.S.C. § 1983. Before the Court is Plaintiff’s notice of default. (ECF No.

19 20.) The Court interprets the notice as a request for entry of default and denies the request.

20          The Court screened Plaintiff’s complaint and found that Plaintiff could proceed on his claim
21 against Defendant Deputy Freddie for violation of the Eighth Amendment based on conditions of

22 confinement. (ECF No. 11.) A request for waiver of service was mailed to Plaitiff on April 17, 2020,

23 and the waiver of service was signed by Defendant and received by the U.S. Marshal’s Office on April

24 27, 2020. (ECF No. 18.) Defendant thus timely returned the waiver of service under Federal Rule of

25 Civil Procedure 4(d)(1)(F) (providing that a defendant must be given at least 30 days after the request

26 for waiver is sent to return the waiver).
27          “A defendant who, after being served with process, timely returns a waiver, need not serve an
28 answer to the complaint until 60 days after the request was sent . . . .” Fed. R. Civ. P. 4(d)(3). Thus, the

                                                          1
30
           Case 1:19-cv-01252-DAD-EPG Document 21 Filed 06/11/20 Page 2 of 2

 1 deadline for Defendant Freddie to serve an answer is 60 days from April 17, 2020, or June 16, 2020. See

 2 id.; Fed. R. Civ. P. 12(a)(1)(A)(A defendant who has timely waiver service “must serve an answer

 3 within 60 days after the request for a waiver was sent.”).1 Because the deadline for Defendant to serve

 4 his answer has not yet passed, Plaintiff is not entitled to entry of default. See Fed. R. Civ. P. 55(a).

 5 Accordingly,

 6          IT IS ORDERED that Plaintiff’s notice of default, which is interpreted as a request for entry of

 7 default (ECF No. 20), is DENIED.

 8
     IT IS SO ORDERED.
 9

10      Dated:     June 11, 2020                                /s/
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26          The Court notes that the clerk’s docket entry states that the waiver was sent to Defendant on
            1

   April 27, 2020. (See ECF No. 18 docket entry). However, the waiver itself states that it was sent to
27 Defendant on April 17, 2020, and was signed and received back by the U.S. Marshal on April 27, 2020.
   (See ECF No. 18, waiver of service). Thus, the deadline for Defendant to serve an answer is June 16,
28 2020, and not June 26, 2020, as indicated in the clerk’s docket entry.

                                                          2
30
